Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-16-00249-CV

                       IN THE ESTATE OF Ramiro AGUILAR Jr., Deceased

                          From the Probate Court No. 2, Bexar County, Texas
                                    Trial Court No. 2012-PC-2800
                              Honorable Tom Rickhoff, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 13, 2016

DISMISSED FOR WANT OF JURISDICTION

           Appellants Anthony C. Aguilar and Michael A. Aguilar appealed the probate court’s

January 27, 2016 order. Appellee Margaret Anne Morales, individually and as independent

executor of the estate of Ramiro Aguilar Jr., moved to dismiss the appeal for want of jurisdiction.

           On June 7, 2016, we advised Appellants that the January 27, 2016 order was not a final,

appealable order, and this court lacked jurisdiction in this appeal. We ordered Appellants to file

in this cause a petition for writ of mandamus by July 7, 2016, or this appeal would be dismissed

for want of jurisdiction. Appellants timely filed an unopposed motion to dismiss this appeal.

           We dismiss this appeal for want of jurisdiction.

                                                    PER CURIAM